45 Ill. App. 2d 88 (1963)
195 N.E.2d 17
Simon J. Carlson & Son, Inc., an Illinois Corporation, Plaintiff-Appellee,
v.
Paul G. Fricke, Defendant-Appellant.
Gen. No. 11,804.
Illinois Appellate Court  Second District, First Division.
December 26, 1963.
Barrick & Jackson, of Rockford (Robert W. Gosdick and William H. Barrick, of counsel), for appellant.
Johnson and Palmer, of Rockford (Kenneth D. Palmer, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUDGE DOVE.
Judgment affirmed.
Not to be published in full.